DETAILED ACTION
Non-Final Rejection (9/3/21)

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has carefully reviewed the patent application and/or response to the previous Office Action and prepared following non-final Office Action. 
Applicant may identify the preferred figure(s) showing the most significant limitations to be included on the front page of the issued patent.
Applicant should clearly identify support [to include Fig #, Para #, line #, and/or reference #, etc.] in the original specification and/or figures for all the claim limitations/amendments without adding new matter. All claimed limitations must be shown in the figures and fully supported by the originally filed application.
If Applicants believe that personal communication will expedite prosecution of this application, Applicants can send an email after the Applicants are prepared to discuss the Application, at kiran.patel@uspto.gov to schedule a telephone interview and Examiner will prepare for the telephone interview and contact applicants to conduct the interview.
All communications via Internet email are at the discretion of the Applicant and must be authorized by the Applicant. The following is a sample authorization form which may be used by the Applicant.  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record 
All limitations in the elected claims must be shown in the elected figures and clearly supported by the original specification. Applicant may include elected claims with reference numbers in Remarks Section to show exemplary structure of embodiments that correspond to claim element and also to insure that all the claimed limitations are shown in the figures/drawings;  supported by the specification per 35 U.S.C. 112, first paragraph, to comply with the written description requirement and per 35 U.S.C. 112, second paragraph, particularly point out and distinctly claim the subject matter which Applicant regards as the invention elected for prosecution. These reference numbers are for clarity and expeditious/efficient prosecution, are exemplary only, not part of the claims, and do not limit the claim terms to only the exemplary embodiment or features shown in the drawings, or described in the specification.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Following claims are rejected under 35 U.S.C. 103(a) as being unpatentable over Artner [20010013706] and further in view of ordinary skill in the art.

Regarding claims 1-6, Artner [20010013706] discloses the invention as claimed to include a crash box 1 comprising two generally U-shaped members 10 11, one upper and one lower member having legs and provided at respective leg with at least two adjacent trigger means 2 and an intermediate portion formed between said trigger means, said upper and lower members being welded together at areas along a trim edge 14 of respective legs of the U-shaped members  except for the trim edge formed between respective legs of respective trigger means so as to form a longitudinal extending generally hollow crash box having a cross-section in the form of a quadrangle and having aligned trigger means and intermediate portion, said trigger means being arranged normal to said longitudinal extending crash box, wherein the intermediate portion of respective leg being welded 14 together at the trim edge thereof by a weld bead; wherein said weld bead has a length which is longer that the shortest length between two adjacent trigger means; wherein the weld beads linear or non-linear; wherein said weld bead has the shape of a horizontal.

However, Artner [20010013706] does not disclose wherein said weld bead is a linear weld bead having an angle of inclination to a horizontal plane of between 20° to 70°; wherein said weld bead has the shape of a curve.

Nevertheless, these additional limitations are obvious as no more than the discovery of an optimum range or value, since it has been held that discovering an optimum range and/or value of a result effective variable involves only routine skill in the art. [MPEP 2144.05]. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range and/or value yields any previously unexpected results. Furthermore, using a linear weld bead having an angle of inclination to a horizontal plane of between 20° to 70° and wherein said weld bead has the shape of a curve would have been an obvious matter of design choice to one having ordinary skill in the art based on factors such as its suitability for the intended use to optimize the cost of the product made in light of size, capacity to manufacture, manufacturing technology, safety, easy to manufacture, manpower for assembling parts, and still meet the design specifications. 
Conclusion

The prior art made of record in Notice(s) of Reference Cited (PTO-892) and not relied upon is considered pertinent to applicant's disclosure. This art of record shows various features similar to the applicant’s invention.

Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Kiran B. Patel at kiran.patel@uspto.gov. The examiner can normally be reached on M-F 8-5). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Customer service for Private PAIR system available at the Electronic Business Center (EBC) at 866-217-9197. Additional assistance available from a USPTO Customer Service Representative at 800-786-9199 or 571-272-1000.

/KIRAN B PATEL/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
Kiran B. Patel, P. E.
U.S. Patent and Trademark Office
Class 296, Land Vehicles: Bodies and Tops
Class 293, Vehicle Fenders
kiran.patel@uspto.gov
Phone: 571-272-6665